BIRCH, J.
Having reached a conclusion respecting the question of notice which disposes of this case, the points which have been raised respecting the irregularity of the proceedings and the insufficiency of the decree need not be here considered.
In the case of Barteltt v. Glascock and others, 4 Mo. R. 63, it was substantially holden where A. had heard B. say he had an unrecorded deed for certain lands, it was sufficient to charge A., who subsequently purchased the land, with notice of the title of B. This opinion was rendered under the stat-ute of 1835, which differs from the subsequent revisáis in no respect which it is material here to consider ; any sufficient notice, except constructive notice, being “ actual notice.”
The whole question, therefore, is, does the record show that McLean had such actual knowledge of the sale of Tresdale to McCoy as is contemplated by the statute ? And this, being affirmed in the bill and denied by the answer, must of course be determined from the record of the testimony alone.
It is a rule in equity, and a good one that the denials in an answer must stand, unless contradicted by two witnesses, or one witness and strong corroborating circumstances. In this case, it will be seen that there is superadded to the positive, perspicuous and.unimpeached testimony of Callaway an array of circumstantial testimony which it is impossible to resist. They need not be re-stated; the brief of the appellant’s counsel (now no more, and to whose memory it is deemed not inappropriate to pay this passing tribute of professional respect) having substantially set them forth.
*212The Circuit Court committed error, therefore, in dismissing the complainant’s bill, instead of decreeing that there be divested out of the defendant and all subsequent persons who may be parties or privies to this suit, any and all title, interest and estate which they may have, or claim to have, in or to the undivided half of the tract of 28 acres described in the bill of the complainant, and that the title thereto vest in the said complainant as from and after the period that it was assigned to him.(a) Judge Hyland concurring, the decree will therefore be. reversed, and one here entered conformably with this opinion.

(a) Bartlett v. Glasscock, 4 Mo. R. 62, and note.